Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 4 is objected to because of the following informalities:  Claim 4, line 1, recites “The antenna according to claim wherein”.  Claim dependency is missing.  Does claim 4 depend on claim 1? Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a narrow section of the arm" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Is “the arm” refer to the feed side 
Claim 1 recites the limitation "a capacitive extension of the arm" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Is “the arm” refer to the feed side low band dipole arm, the feed side high band dipole arm, or the ground side low band dipole arm?  Clarification/correction required.
Claim 1 recites the limitation "a narrow section of the high band arm" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Is “the high band arm” refer to the feed side high band dipole arm, or the ground side high band dipole arm?  Clarification/ correction required.
Claims 2-10 are rejected for depending on claim 1.
Claim 3 recites the limitation "a narrow section of the arm" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Is “the arm” refer to the feed side low band dipole arm, the feed side high band dipole arm, the ground side low band dipole arm, or ground side high band dipole arm?  Clarification/correction required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao (US 2016/0322709 A1).
Regarding claim 11, Tao (Figure 4) teaches a dual band horizontally polarized omnidirectional antenna comprising a dielectric structure array (para [0015]); a top low band dipole arm 120; a narrow section of the arm 271; a capacitive extension of the arm 125; a top high band dipole arm 150; a narrow section 471 of the high band arm; and a transmission line 352.
Regarding claim 12, as applied to claim 11, Tao (para [0005]) teaches that the low band ranges from 2.4 to 2.49GigaHertz (GHz) and the high band ranges from 5.15 to 5.85GHz.

Allowable Subject Matter
6.	Claims 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, Tao teaches a dual band horizontally polarized omnidirectional antenna comprising a dielectric structure array; a feed pad; a first member comprising a transmission line extending from the feed pad, a top high band dipole, a capacitive extension, a top low band dipole arm and a narrow section between the capacitive extension and the top low band dipole arm.
Tao, however, fails to further teach a second member comprising a transmission line extending from the feed pad, a top high band dipole, a capacitive extension, a top low band dipole arm and a narrow section between the capacitive extension and the top low band dipole arm; and a third member comprising a transmission line extending from the feed pad, a top 
	Claims 14-16 are allowed for at least the reason for depending on claim 13.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Olson (US 2005/0073465) discloses an omnidirectional dual band antenna.
Lee et al (US 2011/0221648) discloses a multiband omnidirectional antenna.
McGough et al (US 2016/0294063) discloses a dual-band printed omnidirectional antenna.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845